Name: Council Regulation (EC, ECSC, Euratom) No 781/98 of 7 April 1998 amending the Staff Regulations of Officials and Conditions of Employment of Other Servants of the European Communities in respect of equal treatment
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  rights and freedoms;  executive power and public service
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 113/4 15. 4. 98 COUNCIL REGULATION (EC, ECSC, EURATOM) No 781/98 of 7 April 1998 amending the Staff Regulations of Officials and Conditions of Employment of Other Servants of the European Communities in respect of equal treatment THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission, made after consulting the Staff Regulations Committee (1), Having regard to the opinion of the European Par- liament (2), Having regard to the opinion of the Court of Justice (3), Having regard to the opinion of the Court of Auditors (4), Whereas the principle of equal treatment should be included among the basic tenets set out in the Staff Regu- lations and conditions of employment applying to the Communitys public service, and not only in the matter of recruitment; Whereas the institutions should be asked to determine, by agreement, positive actions to promote equal opportun- ities for men and women in the areas covered by the Staff Regulations and the conditions of employment of other servants, HAS ADOPTED THIS REGULATION: Article 1 The Staff Regulations of officials of the European Communities are hereby amended as follows: 1. The following Article shall be inserted after Article 1: Article 1a 1. Officials shall be entitled to equal treatment under these Staff Regulations without reference, direct or indirect, to race, political, philosophical or religious beliefs, sex or sexual orientation, without prejudice to the relevant provisions requiring a specific marital status. 2. With a view to ensuring ensure full equality in practice between men and women in working life, the principle of equal treatment shall not prevent the institutions of the European Communities from main- taining or adopting measures providing for specific advantages in order to make it easier for the under- represented sex to pursue a vocational activity or to prevent or compensate for disadvantages in profes- sional careers. 3. The institutions shall determine, by agreement, after consulting the Staff Regulations Committee, measures and actions to promote equal opportunities for men and women in the areas covered by these Staff Regulations, and shall adopt the appropriate provisions notably to redress such de facto inequalitites as hamper opportunities for women in these areas. 2. The second paragraph of Article 27 shall be replaced by the following: Officials shall be selected without distinction as to race, political, philosophical or religious beliefs, sex or sexual orientation and without reference to their marital status or family situation. Article 2 The conditions of employment of other servants of the European Communities are hereby amended as follows: 1. the first paragraph of Article 10 shall be replaced by the following: Article 1a, Article 5(1), (2) and (4) and Article 7 of the Staff Regulations concerning equal treatment for offi- cials, the classification of posts in categories, services and grades and the assignment of officials to posts shall apply by analogy. 2. the second subparagraph of Article 12(1) shall be replaced by the following: Temporary staff shall be selected without distinction as to race, political, philosophical or religious beliefs, sex or sexual orientation and without reference to their marital status or family situation. 3. The following paragraph shall be added to Article 53: Article 1a of the Staff Regulations concerning equality of treatment for officials shall apply by analogy. (1) OJ C 144, 16. 5. 1996, p. 14. (2) OJ C 85, 17. 3. 1997, p. 128. (3) Opinion delivered on 24 May 1993. (4) Opinion delivered on 23 April 1997. ¬ ¬EN Official Journal of the European Communities L 113/515. 4. 98 4. Article 83 shall be replaced by the following: Article 83 Article 1a, Article 11, the first paragraph of Article 12, Article 14, the first paragraph of Articles 16, Articles 17, 19, and 22, the first and second paragraphs of Article 23 and the second paragraph of Article 25 of the Staff Regulations concerning the rights and obliga- tions of officials and Articles 90 and 91 of the Staff Regulations concerning appeals shall apply by analogy. Article 3 This Regulation shall enter into force on the day fol- lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 April 1998. For the Council The President D. BLUNKETT